Citation Nr: 0817198	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  05-28 648A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for hypertension as 
secondary to service-connected psychiatric disability.
 

REPRESENTATION

Veteran represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.  He received the Combat Infantry Badge, among other 
awards and decorations.

This matter comes to the Board of Veterans' Appeals (Board) 
from March 2004 and August 2005 decisions by the RO which, in 
pertinent part, denied the benefits sought on appeal.

This case was previously before the Board in March 2007, when 
it was remanded for additional development.  It is now 
presented for further appellate consideration.


FINDINGS OF FACT

1.  The veteran has a bilateral hearing disability; the 
disability cannot be medically attributed to any injury, 
disease, or event during active military service.

2.  Sensorineural hearing loss is not shown to have been 
diagnosed or otherwise manifested during the one-year period 
following the veteran's separation from active service.

3.  The veteran has been diagnosed with hypertension; the 
disability has not been caused by, or chronically or 
permanently worsened by, his service-connected psychiatric 
disability.




CONCLUSIONS OF LAW

1.  The veteran's hearing disability is not the result of 
disease or injury incurred in or aggravated by active 
military service; a sensorineural hearing disability may not 
be presumed to have been incurred or aggravated therein.  
38 U.S.C.A. §§ 1110, 1112, 1154, 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 
(2007).

2.  The veteran's hypertension is not proximately due to or 
the result of his service-connected psychiatric disability.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.310 (2007); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to establish service connection for hearing 
loss.  He says that he was exposed to excessive noise during 
combat in service, and that he has had a loss of hearing 
since.  He also seeks to establish service connection for 
hypertension as secondary to his service-connected 
psychiatric disability.

I.  Preliminary Considerations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims has 
held that the VCAA notice requirements apply generally to all 
five elements of a service connection claim; namely, (1) 
veteran status, (2) existence of a disability, (3) a 
connection between the veteran's service and the disability, 
(4) degree of disability, and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Ordinarily, notice with respect to each of these elements 
must be provided to the claimant prior to the initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ).  Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify.  By way of VCAA notice letters sent to 
the veteran in November 2003, April 2005, September 2005, and 
April 2007, the AOJ informed the veteran of the information 
and evidence required to substantiate his claims.  He was 
notified of his and VA's respective duties for obtaining the 
information and evidence, and he was asked to send any 
pertinent evidence in his possession.  He was also informed 
of the manner in which ratings and effective dates are 
assigned for awards of disability benefits.  Although the 
totality of the required notice was not provided until after 
the veteran's claims were initially adjudicated, the claims 
were subsequently re-adjudicated in a November 2007 
supplemental statement of the case, thereby correcting any 
defect in the timing of the notice.  See, e.g., Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  No further 
corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran has been examined for 
purposes of obtaining opinions with respect to the etiology 
of the disabilities at issue.  His service medical records 
have been obtained, as have records of VA and private 
treatment, and he has not identified and/or provided releases 
for any other evidence that needs to be procured.  No further 
development action is required.

II.  The Merits of the Veteran's Appeal

A.  Service Connection for Hearing Loss

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
Generally, in order to prove service connection, there must 
be (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
See, e.g., Pond v. West, 12 Vet. App. 341, 346 (1999).  
However, if an organic disease of the nervous system-such as 
sensorineural hearing loss-becomes manifest to a degree of 
10 percent or more during the one-year period following a 
veteran's separation from active service, the condition may 
be presumed to have been incurred in service, notwithstanding 
that there is no in-service record of the disorder.  
38 U.S.C.A. § 1112 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

In the present case, there is no dispute that the veteran has 
a current, legally cognizable hearing disability.  The report 
of a February 2004 VA audiometric examination clearly shows, 
among other things, that his auditory thresholds at 3000 and 
4000 Hertz are greater than 40 decibels, bilaterally.  See 
38 C.F.R. § 3.385 (2007) (indicating that, for VA purposes, 
impaired hearing is considered to be a disability if the 
auditory threshold at 500, 1000, 2000, 3000, and/or 4000 
Hertz is 40 decibels or greater; or if the auditory 
thresholds for at least three of those frequencies is 
26 decibels or greater; or if speech recognition scores using 
the Maryland CNC test are less than 94 percent).

Nor is there any dispute that the veteran was exposed to 
excessive noise in service.  The veteran's service records 
clearly show that he engaged in combat in Vietnam, and his 
statements relative to acoustic trauma are entirely 
consistent with the circumstances, conditions, and hardships 
of his service.  38 U.S.C.A. § 1154(b) West 2002); 38 C.F.R. 
§ 3.304(d) (2007).

The real question here is whether there is a nexus, or link, 
between the veteran's current hearing disability and his in-
service exposure to noise.  The record contains two medical 
opinions that address that question.  In March 2005, a 
private examiner, Steven L. Rosas, M.D, stated, "In my 
opinion, [the veteran's] hearing loss is likely caused by a 
year of continuous combat exposure."  In February 2004 (and 
in a subsequent addendum dated in April 2006), a VA examiner 
noted that the veteran had been exposed to noise during 
service, but that he was shown to have normal hearing in both 
ears at the time of his service discharge examination in 
1969.  Based on the evidence, the examiner concluded that 
"[i]t is not likely that [the veteran's] hearing loss is 
related to noise exposure while in the service."

The Board has reviewed these two opinions, together with the 
other evidence of record, and concludes that the opinion from 
the VA examiner is the more probative.  That examiner 
supported his conclusions by discussing relevant evidence in 
the claims file; namely, the normal audiometric findings at 
the time of the veteran's separation from service.  The 
private examiner, by contrast, did not discuss the separation 
report.  Indeed, it is not apparent from his opinion that the 
private examiner reviewed or considered any of the veteran's 
service medical records in formulating his conclusions.

Following a thorough review of the evidence in this case, and 
the applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for hearing loss.  Although the 
veteran maintains that his disability can be attributed to 
service, the record does not establish that he has the 
medical training necessary to offer competent opinions on 
matters of medical etiology.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (a lay person is 
not competent to offer opinions that require medical 
knowledge).  As a result, his assertions in that regard 
cannot be accorded any probative weight.  The evidence shows 
that the veteran denied a history of hearing loss when he was 
examined for service separation in 1969, and there is nothing 
in the record to show that sensorineural hearing loss was 
manifested to a compensable degree during the one-year period 
following.  Under the circumstances-given the lack of 
objective evidence of hearing loss until many years after 
service, and the more probative opinion from the VA examiner 
indicating it is unlikely that the veteran's current hearing 
loss is related to service-it is the Board's conclusion that 
the greater weight of the evidence is against the claim.  The 
appeal of this issue must be denied.

B.	Service Connection for Hypertension
as Secondary to Service-Connected Psychiatric Disability

Under the law, service connection is warranted on a 
"secondary" basis where the evidence of record shows that a 
chronic disability or disorder has been caused or aggravated 
by an already service-connected disability.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.310 (2007); 38 C.F.R. 
§ 3.310 (2006); Allen v. Brown, 7 Vet. App. 439 (1995).

In the present case, the evidence of record shows that the 
veteran is in receipt of service-connected compensation 
benefits for a psychiatric disability (originally identified 
as post-traumatic stress disorder (PTSD), but more recently 
diagnosed as an anxiety disorder).  The evidence also shows 
that he has been diagnosed with hypertension.

The record on appeal contains two medical opinions that 
address the relationship between the veteran's hypertension 
and his service-connected psychiatric disability.  In March 
2005, Dr. Rosas, stated, "In my medical opinion, [the 
veteran's] blood pressure problem is as likely as not to be 
caused by his PTSD."  In May 2005, a VA examiner opined, in 
effect, that the veteran's psychiatric symptoms neither 
caused nor chronically or permanently worsened his 
hypertension.  The examiner explained, "The veteran has 
other risk factors for hypertension including sedentary life 
style, age, gender, [and] obesity.  While his [psychiatric] 
symptoms can contribute to his elevation of blood pressure, 
this would be transient and not the cause of it."

The Board has reviewed these two opinions, together with the 
other evidence of record, and concludes that the opinion from 
the VA examiner is the more probative.  That examiner 
supported her conclusions with a rationale.  The private 
examiner, by contrast, provided no explanation for his 
opinion.

Following a thorough review of the evidence in this case, and 
the applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for hypertension as secondary to 
service-connected psychiatric disability.  Although the 
veteran maintains that the two conditions are related, the 
record does not establish that he has the medical training 
necessary to offer competent opinions on matters of medical 
etiology.  See, e.g., Espiritu v. Derwinski, supra.  
Consequently, and because the greater weight of the competent 
opinion evidence indicates that there is no relationship 
between the two conditions, it is the Board's conclusion that 
the greater weight of the evidence is against the claim and 
that the appeal of this issue must also be denied.




ORDER

The appeal is denied.



____________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


